Citation Nr: 0329314	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  96-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative recurrent perirectal abscesses.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 1994, a statement of 
the case was issued that month, and a substantive appeal was 
received in November 1994.  

The veteran requested that a personal hearing at the RO be 
scheduled.  A hearing was set for March 1995, and he was 
notified of that date by January 1995 letter sent to his last 
known address.  He failed to report for the hearing, and this 
matter will be decided based on the evidence of record.


REMAND

The veteran was advised of his rights and responsibilities 
under the Veterans Claims Assistance Act of 2000 (VCAA) by 
March 2003 letter.  He was afforded a 30-day period in which 
to respond.  According to a recent holding of the United 
States Court of Appeals for the Federal Circuit, however, 
such notice is invalid because those seeking VA benefits must 
be afforded a one-year response period.  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  Pursuant to 
the foregoing, the RO must send the veteran amended VCAA 
notice.

The record indicates that the veteran failed to report for a 
VA medical examination of the rectum and anus in September 
2002.  Generally, when a veteran fails to report for a VA 
medical examination in connection with a claim for increase, 
that claim must be denied.  38 C.F.R. § 3.655(b).  In this 
instance, however, the Board concludes that an additional 
examination must be scheduled in order that the state of the 
veteran's gastrointestinal disability be assessed as many 
years have elapsed since his last comprehensive VA medical 
examination.  The Board also requires information pertaining 
to the veteran's claim of entitlement to TDIU.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year period in which to respond to 
VCAA notice.  

2.  The RO must schedule the veteran for 
a VA medical examination.  The examiner 
is asked to enumerate the symptoms 
associated with the veteran's 
gastrointestinal disability and describes 
each symptom as mild, moderate, or 
severe.  The examiner is also asked to 
comment on the frequency of treatment and 
hospitalization for the veteran's 
gastrointestinal disability as well as 
the need to absent himself from the 
workplace as a result of gastrointestinal 
symptomatology.  All necessary diagnostic 
tests should be accomplished, and a 
rationale for all conclusions should be 
stated.  The examiner is asked to review 
the claims file in conjunction with the 
examination.  In the letter to the 
veteran, the RO should specifically 
advise him of the consequences of failing 
to report for the examination under 
38 C.F.R. § 3.655.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

